EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Wong on 12/10/2021.

The application has been amended as follows: 

Please cancel claims 11-14.

Please replace claim 9 with the following:

The assay of claim 1, wherein said bioluminescent donor molecule is a protein selected from a group consisting of Renilla luciferase, Firefly luciferase, Coelenterate luciferase, North American glow worm luciferase, click beetle luciferase, railroad worm luciferase, Gaussia luciferase, Aequorin, Arachnocampa luciferase, β-galactosidase, lactamase, horseradish peroxydase, alkaline phosphatase, β-glucuronidase, β-glucosidase, and a biologically active variant or fragment thereof.


The assay of claim 1, wherein said fluorescent acceptor molecule is a protein selected from a group consisting of green fluorescent protein (GFP), variant of green fluorescent protein (GFP10), blue fluorescent protein (BFP), cyan fluorescent protein (CFP), yellow fluorescent protein (YFP), enhanced GFP (EGFP), enhanced CFP (ECFP), enhanced YFP (EYFP), GFPS65T, Emerald fluorescentprotein, Topaz fluorescent protein, GFPuv, destabilised EGFP (dEGFP), destabilised ECFP (dECFP), destabilised EYFP (dEYFP), HcRed, t-HcRed, DsRed, DsRed2, mRFPl, pocilloporin, Renilla GFP, Monster GFP, paGFP, Kaede protein or a Phycobiliprotein, and biologically active variants or fragments thereof, or wherein the subsequent acceptor molecule is selected from a group consisting of Alexa, fluor dye, Bodipy dye, Cy dye, fluorescein, dansyl, umbelliferone, fluorescent microsphere, luminescent nanocrystal, Marina blue, Cascade blue, Cascade yellow, Pacific blue, Oregon green, Tetramethylrhodamine, Rhodamine, Texas red, rare earth element chelates, mAmetrine, LSSmOrange, aquamarine and combination or derivatives thereof.


The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests in the instant invention, particularly applying spectral decomposition in BRET or FRET field for analyzing biomolecule. The close prior arts in the field are the references of Eidne and/or Bouvier cited in the office action. However, no feature of using spectral decomposition is suggested in BRET. Moreover, a post-filing reference by Taylor “Multicolour in Vivo Bioluminescence Imaging Using a NanoLuc-Based BRET Reporter in Combination with Firefly Luciferase” (Contrast Media & Molecular Imaging 2018) in fact teaches away from using . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641